CORFMAN, C. J.
I dissent. I am in full accord, however, with the reasoning and the conclusions arrived at by Mr. Justice THURMAN, wherein he holds that the board of county commissioners failed to perform a duty that our statutes specifically enjoin, and that mandamus will lie to compel them to perform such duty.
It is the intepretation of our statutes, and the holding that before the plaintiff in mandamus can maintain the action he must show that he has some peculiar or distinct interest separate and apart from that of a member of the community or body politic in general, to which I am unable to give my assent.
In so far as the same may be material here, our statutes with respect to the issuance of the writ provide:
“It may be issued by tbe Supreme Court, or by a district court or a judge thereof to any * * * board, * * * to compel tbe performance of an act which tbe law specially enjoins as .a duty resulting from an office, trust, or station; or to compel the admission of a party to tbe use and enjoyment of a right * * * to which he is entitled and from which he is unlawfully precluded by such * * * board * * * ” Comp. Laws Utah 1917, § 7391.
Section 7392 provides:
“This writ must be issued in all cases where there is not a plain, speedy, and adequate remedy in the ordinary course of law. It must be issued upon affidavit, on the application of the party beneficially interested.” '
In this case there is no question but that the plaintiff seeks to compel the performance of an act on the part of the county commissioners which the law specially enjoins, and that the case is one in which there is no plain, speedy, and adequate remedy at law. The prevailing opinion so finds. To my mind it is equally clear and certain that the plaintiff is seeking to compel the admission of himself to the use and enjoyment of a right to which he is entitled, and from which he, as a resident, citizen, and taxpayer (conceded to be such) *341is unlawfully precluded by reason of tbe failure of tbe commissioners to act.
Nowhere in tbe statutes is it said that tbe relator must have some peculiar or distinct interest separate or apart from that of tbe community in general. Tbe kind or degree of tbe interest wbicb tbe relator must possess in order to maintain mandamus is not specified. If tbe Legislature bad intended tbat tbe right to tbe writ should be limited to a particular class, receiving direct benefits, presumably it would bave said so. Tbe prevailing opinion seems to bold tbat within tbe meaning of our statutes tbe only persons beneficially interested and entitled to tbe writ are those who belong to a class to be directly benefited by its issuance — in this case widowed mothers and their dependent children. If that be true, then tbe “Dependent Mothers Act” (Comp. Laws 1917, §§ 3960-3968) wbicb tbe plaintiff asks to bave tbe commissioners comply with is nothing but a species of class legislation, illegal, and a wrongful invasion of the rights of tbe taxpayer. But, as to tbe legality of the act sought to be enforced here, this court has already passed upon that in D. & R. G. R. R. v. Grand County, 51 Utah, 294, 170 Pac. 74, 3 A. L. R. 1224, referred to in tbe prevailing opinion. In that case we said, speaking through Mr. Justice Gideon,- tbe writer of the opinion:
“Having in mind the public welfare by assisting in surrounding children of tender years with home associations, with the care and nurture of their natural protector, the mother, the Legislature by this act has determined that to.be a policy of the state. Such being the object of the act, this court would not be justified in declaring the act invalid and that the funds so used are not used for a public purpose. (Italics mine.)
Ordinarily, at least, a resident and taxpayer, such as tbe plaintiff here is conceded to be, is interested in every “public purpose. ’ ’ Moreover, be has a very great and substantial right to be. As a citizen, aside from mere altruistic principles, be necessarily is interested in seeing tbat dependent children do not become human derelicts or a charge upon the state. As a taxpayer, paying taxes, be has tbe right to demand that tbe revenues collected are directed to tbe proper *342channels and used for the purposes for which they are levied and collected. That he is materially benefited and beneficially interested in seeing that done there can be no doubt.
As I view the statute providing for and directing that a fund be created in the several counties of the state for the relief of dependent mothers, the objects to be attained come under the police powers of the state. In the exercise of these powers the county commissioners of the several counties are charged with a purely public duty, that of creating a fund to be used for the relief of dependent mothers. In Union Pac. R. R. Co. v. Sail et al., 91 U. S. 355, 23 L. Ed. 428, it is said:
“In this country there is diversity of decision upon the question whether private persons can sue out the writ to enforce the performance of a public duty, unless the nonperformance of it works to them a special injury; and in several of the states it has been decided that they cannot. An application for a mandamus, not here a prerogative writ, has been supposed to have some analogy to a bill in equity for the restraint of a public nuisance. Yet, even in the supposed analogous case, a bill may be sustained to enjoin the obstruction of a public highway, where the injury complained of is common to the public at large, and only greater in degree to the complainants. * * * There is, we think, a decided preponderance of American authority in favor of the doctrine that private persons may move for a mandamus to enforce a public duty, not due to the government as such, without the intervention of the government law officer. LCiting cases.] The principal reasons urged against the doctrine are that the writ is prerogative in its nature — a reason which is of no force in this country, and no longer in England — and that it exposes a defendant to be harassed with many suits. An answer to the latter objection is that granting the writ is discretionary with the court, and it may well be assumed that it will not be unnecessarily granted.”
18 R. C. L. § 273, states tbe ’rule thus:
“Although in the case of an application for mandamus, where private or corporate rights are affected, the relator must show an interest, the rule established by the preponderance of authority is that, where the question is one of public righ't and the object of the mandamus is to procure the enforcement of a public duty, the relator need not show that he has any legal or special interest in the result; it being sufficient that he is interested as a citizen *343in having the laws executed and the duty in question enforced”— citing many cases supporting the text.
In State of Nebraska ex rel. Stanley Thompson v. City of Kearney, 25 Neb. 262, 41 N. W. 175, 13 Am. St. Rep. 493, the Nebraska court states the rule, quoting from the syllabus, to be:
“The rule that, when the question presented is one of public right, and the object of the action is to enforce the performance of a public duty, it is sufficient for the relator to show that he is a citizen, and as such is interested in the execution of the laws, applies more particularly to cases where the failure to perform the duty affects all the members of the community alike. * * * Where private or corporate rights are affected, then the relator must show an interest.”
Some few states, it is true, particularly California (Ashe v. Supervisors, 71 Cal. 236, 16 Pac. 783) hold to the contrary, and that the phrase “beneficially interested” means such an interest shown in the relator as is separate and apart and distinguishable from that of the mass of the community. Those states hold that the writ is purely a prerogative writ. As hereinbefore pointed out, it is by the great weight of authority not now so considered nor regarded.
The plaintiff here has no special interest nor private right to be subserved. Nevertheless he is beneficially interested to the extent of a taxpayer in seeing that the laws are obeyed and properly executed. In this particular case a public duty is not being performed by the county commissioners. A public right is being ignored. It may be well to leave the right to compel performance to the dependent widows, but it would seem that if an interested citizen and taxpayer seeks compliance with the statutes, the courts, in the interests of common justice and public rights, ought not to hold that he is not beneficially interested within the meaning of the statute, and leave the enforcement of the law to the dependents. Moreover, had a dependent widow brought the present action, she would be before this Court i-n precisely the same situation as that of the plaintiff — seeking to have the fund created which the law directs — and would be entitled to no other relief than an order of this court compelling the board to act.
*344Mandamus is in the nature of a civil remedy. In the present ease the plaintiff comes seeking to enforce that which he conceives to be the right of every person- — to seek redress before the courts — to compel the proper observance of a statute on the part of the county -commissioners, which as pointed out in the prevailing opinion, said commissioners have failed to observe. In my judgment that which he seeks is not only a substantial right, but one that cannot justly be denied.
The right of the citizen in.governments like ours to see that the laws of the state are properly enforced and public rights respected by public officers is a legal right, and one. which the courts should take cognizance of in every proper case. If our courts are closed to the citizen in cases like the present one it is difficult to conceive how the interests of the public generally are to be safeguarded. It is fair to assume that dependent widows have no financial means with which they might employ lawyers and pay court fees. Unless some public-spirited citizen seeks redress there is no redress. Our organic law provides:
“All courts shall be open” and “no person shall be barred from prosecuting or defending before any tribunal in this state, by himself or counsel, any civil cause to which he is a party.”
It will not do to suggest that the district attorney or county attorney or.some other public official, as distinguished from a private citizen, may prosecute in a case like the one at bar, for it is very clear that a public officer would not be any more “beneficially interested” than any other citizen. I fully appreciate that courts may and should be somewhat guarded in granting writs of this nature through fear that the merely curious and inquisitive might unduly vex and hamper the public officers in the proper discharge of the duties pertaining to their offices; but the courts have the power and discretion to deny applications of such a nature, once they are before them, and there can be no just presumption.that they would not do that.
In this case, however, it is conceded that the defendants ought to comply with the statute and create the fund that, the plaintiff seeks to have created. Therefore it would seem that *345if be is denied mandamus in this case it must be for a purely technical reason, and not upon any substantial ground whatever.
The plaintiff here seeks to have defendants perform that only “which the law specifically enjoins as a duty resulting from an office.” That ought to be the right to which every citizen is entitled under a government like ours, one in which there is no sovereign, but the whole people.
Then again, the statute reads:
“It may be issued * * * to compel the admission of a party to the use and enjoyment of a right * * * to which he is entitled and from which he is unlawfully precluded by such * * * board.”
To deny mandamus in the present case is to deny a citizen the right to the compelling process of the courts, where the defendants are not only found clearly derelict in their official duties, but it also precludes plaintiff from seeking redress in the courts when his individual right as a citizen and taxpayer are being denied him. Plaintiff’s rights as a citizen may differ from those directly benefited by the fund which he here seeks to have the defendants in their official capacity create, but, nevertheless, the Legislature and .not the courts should be left to determine the degree in which he must be “beneficially interested” to entitle him to the compelling process for which he applies. Upon that subject, the Legislature, wisely I think, has not spoken. I am firmly convinced that under the admitted facts pf the present case mandamus should lie.